Citation Nr: 0003926	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1979 to June 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for osteoporosis. 


FINDINGS OF FACT

1.  The veteran was treated for back pain in service, and the 
record contains a medical opinion suggesting a medical nexus 
between back pain in service and current osteoarthritis. 

2.  The veteran was treated with steroids for asthma during 
service for at least two occasions, and the record contains a 
medical opinion suggesting a medical nexus between prior 
steroid use and current osteoarthritis. 

3.  The veteran's claim for service connection for 
osteoporosis is plausible.


CONCLUSION OF LAW

The claim for service connection for osteoporosis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in September 1997, the Veteran submitted a 
claim for service connection for osteoporosis.  The veteran 
contended that the steroids taken during service for his 
service-connected asthma contributed to the development of 
his osteoporosis.  In the alternative, the veteran contends 
that his osteoporosis was manifested during service by 
several episodes of back pain for which he was treated during 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  In order for a claim for 
service connection to be well-grounded, there must be 
competent evidence (lay or medical, as appropriate) of:  (1) 
a current disability; (2) an in-service injury or disease; 
and (3) a nexus between the current disability and the in-
service injury or disease.  Epps v. Brown, 126 F.3d 1464, 
1468 1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Service medical records show that the veteran was treated on 
numerous occasions for complaints of back pain.  Service 
medical records also show that the veteran was prescribed 
steroids for treatment of asthma during service.  VA 
examinations and x-rays in March 1998 confirm a diagnosis of 
osteoporosis.  The examiner concluded that, "It is likely 
that his steroid therapy in the past has contributed to a 
degree, to his osteoporosis and may, in fact, be causing some 
of his joint pain as well."

In October 1998, the veteran testified before a hearing 
officer at the RO.  The veteran testified that he was treated 
in service for complaints of back pain, and that he was 
diagnosed with osteoporosis within two years after his 
discharge from service.

In November 1998, W. Timothy Garvey, M.D., provided an 
opinion regarding the onset of the veteran's osteoporosis.  
Dr. Garvey indicated that the veteran was currently being 
followed at the Charleston VA Medical Center for severe 
osteoporosis of unknown etiology.  According to Dr. Garvey, 
the veteran's dual energy x-ray absorptiometry scans 
indicated a severe degree of bone loss 
(T score - 3.11), and that he was at higher risk of non-
traumatic bone fractures despite treatment.  In addition, Dr. 
Garvey stated, "No metabolic or environmental causes for 
this osteoporosis have been identified despite intensive 
examinations.  The natural history of osteoporosis is that of 
a slowly progressive chronic disorder.  His osteoporosis was 
first discovered in 1994 when he presented with low back 
pain.  It is a near certainly that osteoporosis had been 
present for some time prior to 1994.  In fact, bone loss was 
likely progressive over 5-10 years prior to diagnosis and 
probably longer than that."

the Board finds that the current diagnosis of osteoporosis 
and the opinion of the March 1998 VA examiner, coupled with 
Dr. Garvey's November 1998 opinion regarding the onset of the 
veteran's osteoporosis, when considered in light of the 
veteran's service medical records and his assertions, are 
sufficient to well ground the claim.  The veteran asserts 
that he his osteoarthritis began in service.  In this regard, 
the record reflects that the veteran was treated for back 
pain in service, and contains a medical opinion suggesting a 
medical nexus between back pain in service and current 
osteoarthritis.  Alternatively, the veteran contends that his 
osteoarthritis is due to steroid use in service.  In this 
record, the record reflects veteran was treated with steroids 
for asthma during service for at least two occasions, and the 
record contains a medical opinion suggesting a medical nexus 
between prior steroid use and current osteoarthritis.  Hence, 
under either theory of entitlement, the veteran's claim is, 
at least, plausible, and therefore well grounded.


ORDER

As the veteran's claim as to the issue of entitlement to 
service connection for osteoporosis is well grounded, to that 
extent only, the appeal is granted.






REMAND

Inasmuch as the veteran has presented a well-grounded claim 
for service connection for osteoporosis, the duty to assist 
requires that the VA assist him in developing the facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(b) (West 
1991).

In this case, while the current medical record includes two 
medical opinions that suggest a nexus between the veteran's 
current osteoporosis and service (for different reasons), 
upon close examination, neither opinion appears to be 
sufficient to support a grant of service connection.  

The March VA 1998 examiner suggested that the veteran's prior 
steroid therapy contributed to his osteoporosis.  While the 
doctor did not specify, in his assessment, that such prior 
steroid therapy occurred in service, his intention in this 
regard can reasonably be presumed since the only steroid 
therapy reported in the history portion of the examination 
report was that which occurred in service.  Even if so, 
however, it is unclear whether the examiner had the benefit 
of review of the veteran's claims folder (reflecting only 
documentation of steroid therapy of two occasions in service) 
in reaching his conclusion.  

Likewise, it is unclear whether Dr. Garvey had reviewed the 
veteran's documented medical history in opining that it was 
"near certainty" that the veteran's osteoporosis was 
"discovered" during service in 1994; indeed, the basis for 
that opinion is unknown, particularly given that the record 
reflects no 1994 diagnosis of osteoarthritis.  His report 
also appears be somewhat ambiguous, in that he also noted 
that osteoarthritis was likely present 10-15 years prior to 
diagnosis and "probably longer than that."  Such suggestion 
could actually place the first manifestation of diagnosis 
prior to the veteran's period of active service. 

In light of the foregoing, the Board finds that further 
development of the evidence in this case is warranted.  The 
veteran should be afforded a VA orthopedic examination by an 
examiner who has had an opportunity to review the entire 
evidence of record.  The examiner should provide an opinion 
based on the entire evidence of record as to whether it is as 
least as likely as not that:  1) osteoarthritis was first 
manifested, by complaints of back pain, or 2) the veteran's 
steroid therapy during service caused or contributed to the 
veteran's current osteoporosis.  Prior to undergoing such 
examination, however, the RO should obtain and associate with 
the record all outstanding records of medical treatment, so 
that the examiner's review of the claims file can be an 
informed one.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent treatment of the 
veteran.  This should specifically 
include any outstanding records of 
treatment from the VA Medical Center in 
Charleston, South Carolina, as well as 
from any other VA or non-VA facility or 
source identified by the veteran.  The 
aid of the veteran and his attorney in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded an 
orthopedic examination to obtain a well-
reasoned opinion as to the etiology of 
the veteran's current osteoporosis.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
all the pertinent evidence in his claims 
folder, including a complete copy of this 
REMAND and all medical evidence and 
opinions of record.  All appropriate 
tests and studies should be conducted, 
and all clinical findings and diagnoses 
should be reported in detail. 

After examination of the veteran, and 
review of his claims file, the examiner 
should offer an opinion as to whether it 
is as likely as not that 1) 
osteoarthritis was first manifested, by 
complaints of back pain, or 2) the 
veteran's steroid therapy during service 
caused or contributed to the veteran's 
current osteoporosis.  The physicians 
must set forth the rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record, in typewritten report(s).  The 
report(s) should be associated with the 
other evidence on file in the veteran's 
claims folder.

3.  The RO should ensure that all 
requested development is fully completed 
in compliance with this REMAND.  If any 
action requested is not undertaken, or is 
taken in a deficient manner, necessary 
corrective action should be undertaken.  
See 38 C.F.R. § 4.2 (1999).

4.  After completion of the requested 
development above, and after undertaking 
any additional development deemed 
warranted by the record,  the RO should 
adjudicate the veteran's claim for 
service connection for osteoporosis on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

he law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



